GOODWIN, Circuit Judge,
concurring:
I agree with the able presentation of the court’s opinion by Judge Norris, and write separately only to underscore some additional points.
First, the trial court had no legal authority for enjoining CBS or anyone else from publishing anything in this case. Congress, in obedience to the First Amendment, has “made no law abridging the freedom of ... the press” in situations of this kind. See, Douglas, J., specially concurring, in New York Times Company v. United States, 403 U.S. 713, 720, 91 S.Ct. 2140, 2144, 29 L.Ed.2d 822 (1971).
Second, Judge Norris has pointed out that there is no American judicial authority for a trial court to enjoin the publication of information in a situation of this kind. A judge’s assignment to preside over a criminal trial carries with it no general commission to issue orders to persons not before the court whose conduct has not yet caused a disruption or impediment to the work of the court.
Third, the opinion properly does not discuss the interesting question of how CBS came into possession of the tapes because the matter was not documented in any written record produced for our examination. However, at oral argument it became clear that defense counsel, or some of them, had obtained from the prosecution copies of the tapes for defense purposes, and that somehow, while under control of the defense, a copy of the tapes fell into the hands of persons who made them available to CBS. There was no suggestion that CBS had done anything illegal or unethical in obtaining the copy.
Finally, as Mr. Justice Linde of the Oregon Supreme Court has pointed out, there is no conflict between the Sixth Amendment right to a fair trial and the First Amendment right to publish information. Both constitutional rights are limitations upon government, not upon citizens. The Sixth Amendment tells the government that it cannot deprive individuals of their liberty without a fair trial, and by judicial decision that guarantee has come to mean that the government may not perform governmental acts that deprive a person of a fair trial. The alternatives to censorship, which Judge Norris describes, are judicial methods for preserving a fair trial.
The First Amendment tells the government that it may not prevent the press (or other news media) from publishing the product of their investigation and reporting. These rights do not hurl the individual into conflict with the press. These rights simply limit the reach of government power over both the individual and the press. Linde, Fair Trials and Press Freedom — Two Rights Against the State, 13 Willamette Law Journal 211 (1977).